82 Cal. Rptr. 2d 814 (1999)
972 P.2d 149
PEOPLE, Respondent
v.
Gabriel Louis HERNANDEZ, Appellant.
No. E021166.
Supreme Court of California.
February 17, 1999.
Prior report: Cal.App., 78 Cal. Rptr. 2d 909.
Appellant's petition for review GRANTED.
The cause is transferred to the Court of Appeal, Fourth Appellate District, Division Two, with directions to vacate its decision and to reconsider the cause in light of Idaho v. Wright (1990) 497 U.S. 805, 110 S. Ct. 3139, 111 L. Ed. 2d 638.
GEORGE, C.J, KENNARD, CHIN and BROWN, JJ, concur.